                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V                                          CR 117-067


ALAJUWON RASHAD CHANCE



                                   ORDER




       Before the Court is a motion for return of bond filed by

Timothy Leonard Ellison.          On December 4, 2017, Defendant Alajuwon

Rashad Chance appeared before the United States Magistrate Judge,

who granted Chance a $15,000 bond secured by $1000 cash.                   Ellison,

who is Chance's co-defendant in this criminal case, posted bond in

the amount of $1000 on behalf of Chance.            {Docs. 28 & 29.)

       As a co-defendant in the case, Ellison was sentenced upon his

guilty plea to serve 10 months imprisonment followed by three years

of    supervised     release.^      The   Court    also   imposed      a   special

assessment of $100, which was due and payable immediately upon

sentencing.    To date, Ellison has only paid $25.

       Upon the foregoing, Ellison's motion for return of bond (doc.

81) is GRANTED IN PART.          Pursuant to the authority of 18 U.S.C. §

3613, the Court hereby ORDERS that the Clerk of Court apply $75 of

the   $1000   bond   money in     payment of      the   balance   of   Ellison's

financial obligation.        Thereafter, the        Clerk shall return the




1 Ellison was recently released from custody.
balance of the bond money in the Registry of the Court, including

any accrued interest thereon, to Timothy Ellison at 140 Ellison

Bridge Road, Sardis, Georgia 30456.

     ORDER ENTERED at Augusta, Georgia, this         day of June,

2019.




                                  J. RANDAL-^LL,/CHIEF JUDGE
                                   UNITED SPATES DISTRICT COURT
                                      OUTH   DISTRICT OF GEORGIA
